103 F.3d 120
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Johnathan Lee X SMITH, Plaintiff--Appellant,v.F. Stuart TAYLOR;  C. Ailstock;  Perry;  A.V. Stone;  G.S.Thompson;  Virginia Parole Board;  George F. Allen,Governor;  Jerry W. Kilgore;  Bruce Morris;  Richard W.Crossen, Jr.;  John William Wade, Jr.;  Sandra L. Combs;Winnie Dixon;  Joseph F. Lewis;  Linda R. Pitman;  Lou AnnWhite;  Donald Guillory;  Layton Lester;  Susan Carson;  D.Wilmouth;  Diane Spencer;  J.P. Jones;  Marcia A. Ornelas;Virginia Department of Corrections, Defendants--Appellees.Johnathan Lee X SMITH, Plaintiff--Appellant,v.Jack K. HAYES;  Sergeant Keevil;  Darlene M. Best;  AaronAka Exxon Service Station 5818 Jefferson Avenue NewportNews, Virginia 23607;  Newport News Police Department;Virginia State Police, Defendants--Appellees.

Nos. 96-6717, 96-6719.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 3, 1996.
Johnathan Lee X Smith, Appellant Pro Se.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's orders granting his motion to dismiss and dismissing without prejudice these 42 U.S.C. § 1983 (1994) actions.  We have reviewed the records and the magistrate judge's opinions and find no reversible error.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals on the reasoning of the magistrate judge.  Smith v. Taylor, No. CA-95-1032-R, Smith v. Hayes, No. CA-95-672 (E.D. Va.  Apr. 2 & 11, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED